 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTriality Inc. d/b/a United Iron Works'andRodneyGene Watson,Petitioner and Shopmen'sLocal509 of the International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO. Case 21-UD-269July 29, 1988DECISION AND ORDER DISMISSINGPETITIONBY CHAIRMAN STEPHENSAND MEMBERSBABSON ANDCRACRAFTPursuantto a Stipulation for Certification UponConsent UD Election,an electionby secret ballotwas conducted on January 6, 1984. The tally ofballotsestablishedthat a majority of the eligiblevoters were in favor of withdrawing the authorityof the Union to require, under its collective-bar-gaining agreementwith the Employer, that mem-bership in the Union be a condition of employment.Thereafter, the Union filed an objection to conductaffecting the election,alleging thatthe electioncould not be conductedin a fair anduncoerced at-mosphere owing to the activities of the Petitioner,a statutory supervisor, who circulatedand cam-paigned onbehalf of the petition.'The name of the Employerappears as amended at the hearingSubsequently,Hearing Officer Rowena Hodgesissued a report and recommendations, in which shefound that the Petitioner was a supervisor withinthe meaning of Section 2(11) of the Act, and rec-ommended that the petition be dismissed on theground that as a statutory supervisor, the Petitionerwas not eligible to file the petition. The Employerfiled exceptions to the hearing officer's report andrecommendations,2 and the Union filed an answer-ing brief.The Board, by a three-member panel,has re-viewed the record in light of the exceptions andbriefs and has adopted the hearing officer's findingsand recommendations.InRose Metal Products,289 NLRB 1153 (1988),the Board recently held that a statutory supervisorwas ineligible to file a deauthorization petition. Forthe reasons set forth inRoseMetal Products,wefind that the Petitioner, as a statutory supervisor,was ineligible to file the instant deauthorization pe-tition.Accordingly, we shall dismiss the petition.ORDERThe petitionis dismissed.2 The Employererroneouslyfiledarequest for review under Sec.102 67(cxl) of the Board'sRules and Regulations rather than filing ex-ceptions underSec. 102.69 as properly directed in the hearingofficer'sreport.We have treated the requestfor reviewas exceptions.290 NLRB No. 16